Citation Nr: 9904767	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected prostatitis currently rated as 20 percent 
disabling, effective from February 17, 1994. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1939 to 
February 1960 and from August 1966 to August 1968.

This appeal arises from August 1992 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that inter alia 
effectively denied a compensable rating for service-connected 
prostatitis. 

In June 1996, the Board reviewed and remanded the above issue 
and requested review of the noncompensable prostatitis rating 
under the new rating criteria for Diagnostic Code 7527.  In 
November 1996, the RO assigned a 10 percent evaluation for 
the veteran's prostatitis disability effective November 12, 
1992, and a 20 percent evaluation effective from February 
"7", 1994.  

In January 1998, the Board adjudicated the issues of service 
connection for basal cell carcinoma and for an increased 
rating for prostatitis for the period from November 12, 1992 
to February 16, 1994.  Hence, those issues are no longer on 
appeal.  The only issue remaining for adjudication is 
entitlement to an increased rating for prostatitis, currently 
rated as 20 percent disabling, effective from February 17, 
1994.  

Diagnostic Code 7527 for prostatitis was changed effective 
February 17, 1994, not February 7, 1994.  59 Fed. Reg. 2527 
(1994).  In the January 1998 REMAND, the Board pointed this 
out to the RO and requested that the RO amend the November 
1996 rating decision to reflect that date.  The Board notes 
that this has not yet been accomplished.  The United States 
Court of Veterans Appeals recently held that when the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Current manifestations of chronic prostatitis include 
morning frequency, reports of blood-tinged urine, the need 
for antibiotic treatment, and the need for continuous 
intensive management to control urinary tract infections.  

3.  Daytime urinary voiding frequency exceeding once per 
hour, nighttime frequency causing awakening at least 5 times 
per night, use of an appliance, or a need to wear absorbent 
materials that must be changed at least two times per day, 
are not shown.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 30 percent rating for chronic prostatitis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background

The veteran served on active duty from December 1939 to 
February 1960 and from August 1966 to August 1968.

Service medical records note a history of acute pyelitis, 
cystitis and chronic prostatitis.  A diagnosis of chronic 
prostatitis was given in December 1959.  At that time, 
physical examination found prostatic secretion loaded with 
red blood cells.  The report notes that Enteromonas Hominis, 
a relatively rare intestinal organism, was shown to be 
present.  Treatment with Chloromycetin followed by Furadantin 
was successful.  

Service connection was established for chronic prostatitis in 
November 1960 and a noncompensable rating was assigned.  
During a July 1992 VA examination, the veteran reported a 
history of prostate problems for which a transurethral 
resection of the prostate was advised, which the veteran 
refused.  He reported having difficulty passing urine and 
having to arise four to five times per night to void.  He 
reported having had active prostatitis for which he had been 
treated with antibiotics a year earlier but said that he was 
not on any medication at the time of the examination.  Rectal 
examination showed a 3+ enlarged prostate of normal 
consistency.  The examiner opined that the enlargement was 
due to normal aging and gave a diagnosis of marked 
enlargement of the prostate with residual urine.  

During a January 1993 VA examination, the veteran complained 
of urinary hesitation and difficulty voiding.  He said that 
he had to get up 3 to 4 times per night. He reported taking 
Bactrim intermittently for his discomfort.  Rectal 
examination showed the prostate to be enlarged with some 
tenderness.  The examiner diagnosed possible benign prostatic 
hypertrophy.

In February 1995, the veteran reported that he could not take 
over-the-counter cold medication due to his swollen prostate 
condition.  He mentioned his history of long-term drug 
therapy since 1943-44.

In June 1996, the Board remanded the case to the RO for 
consideration of the claim under the newly revised rating 
criteria.  In November 1996, the RO increased the evaluation 
of the veteran's prostatitis from 10 percent to 20 percent 
from February 7, 1994, on the basis of daytime voiding 
frequently and nighttime voiding frequency of three to four 
times per night.  The rating decision notes that recent 
outpatient treatment reports had not yet been received or 
considered.

In December 1996, the RO received outpatient treatment 
records from Key West Naval Medical Clinic.  These reports 
indicate treatment for various conditions during the 1970's, 
1980,s and 1990's.  Prostatitis is noted.  

In December 1996, the veteran reported that his prostatitis 
was severely debilitating.  He also submitted a November 1996 
clinical record indicating a history of urinary tract 
infections.  

In a March 1997 supplemental statement of the case, the RO 
continued a 20 percent rating for prostatitis and supplied 
the revised rating schedule.

In January 1998, the Board remanded the issue of an increased 
evaluation for the veteran's service-connected prostatitis, 
currently rated as 20 percent disabling effective from 
February 17, 1994, for a fresh VA examination. 

In April 1998, the RO received additional treatment records 
from Key West Naval Hospital.  According to these reports, an 
inguinal hernia was found in February 1998.  No treatment for 
prostatitis was shown.

The RO received additional VA outpatient treatment records in 
September 1998; however, they were negative for relevant 
information.

A September 1998 VA genitourinary examination report notes 
treatment with Bactrim for urinary tract infection on several 
occasions and that the symptoms resolved.  The veteran denied 
renal colic, bladder stones, acute nephritis, malignancy or 
hospitalization within the recent year, but reportedly 
noticed residuals or dribbles of blood tinged urine.  The 
examiner reported that the veteran had morning frequency, no 
nighttime frequency, no weight loss, no recent 
hospitalization, and no infection requiring drainage.  The 
examiner noted that the veteran was taking unspecified 
antibiotics; however, Macrodantin, prazosin, and Proscar had 
been discontinued due to side effects.  The diagnosis was 
prostatitis.


Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability are met.

The veteran's current manifestations of prostatitis include 
morning frequency and reported residuals or dribbles of blood 
tinged urine.  The examiner noted that the veteran was taking 
unspecified antibiotics; and that Macrodantin, prazosin, and 
Proscar had been discontinued due to side effects.  The RO 
has assigned a 20 percent evaluation for these symptoms under 
38 C.F.R. § 4.115b, Diagnostic Code 7527-7512, effective from 
February 17, 1994.  

Since the February 17, 1994, revision of the criteria, under 
Diagnostic Code 7527, prostate gland injuries, infections or 
hypertrophy are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  Under Diagnostic Code 
7512, cystitis is rated as voiding dysfunction.  Since 
prostatitis is no longer rated as cystitis, Diagnostic Code 
7512 no longer applies.  Under 38 C.F.R. § 4.115a (1998), 
voiding dysfunction is rated for particular conditions such 
as continual urine leakage, frequency or obstructed voiding.  
A 20 percent evaluation is warranted for continual urine 
leakage when there is a need for wearing absorbent materials 
which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted when there is a need for 
wearing absorbent materials that must be changed 2 to 4 times 
per day.  A 60 percent evaluation is appropriate when the use 
of an appliance is required or when there is a need for 
wearing absorbent materials which must be changed more than 4 
times per day.  Because the objective medical evidence does 
not show use of an appliance or a need to wear and change 
absorbent materials at least twice per day, a higher rating 
cannot be assigned for continual urine leakage.  

Under 38 C.F.R. § 4.115a, a 40 percent rating may be assigned 
for urinary frequency if the daytime voiding interval is less 
than an hour, or there is awakening to void at least 5 times 
per night.  A 30 percent rating may be assigned for urinary 
obstruction requiring intermittent or continuous 
catheterization.  A 30 percent rating may also be assigned 
for urinary tract infection if recurrent symptomatic 
infections require drainage/frequent hospitalization, and/or 
require continuous intensive management.  The medical 
evidence does not show the requisite urinary frequency to 
warrant a 40 percent rating.  Neither is there shown a need 
for catheterization.  However, for the reasons noted below, 
the Board finds a need for continuous intensive management of 
recurring infections.  

The claims file contains numerous references to the need for, 
and problems with, prostatitis medications for chronic 
prostatitis over many years.  In February 1995, the veteran 
reported that he could not take over-the-counter cold 
medication due to his swollen prostate and mentioned his 
long-term drug therapy since the 1940's.  The September 1998 
VA examination report notes treatment with antibiotics, and 
that three medications had been discontinued due to side 
effects.  The question for the Board is whether this evidence 
constitutes a requirement for "continuous intensive 
management" of prostatitis. 

The Rating Schedule has not supplied a definition of 
"continuous intensive management."  However, the Board 
observes that a lesser rating for urinary tract infection can 
be assigned if "intermittent intensive management" is 
required.  This indicates, at least, that the Rating Schedule 
contemplates that "intensive management" might be shown to be 
either intermittent or continuous.  The Board infers from 
this that it must determine whether "intensive management" is 
required in this case and, if so, whether it must be 
continuous.  

"Intensive" is defined as relating to or marked by 
"intensity."  "Intensity" is defined as exceptionally great 
concentration, power, or force.  "Intensive" can also mean 
tending to intensify or emphasize (Webster's II New College 
Dictionary 576 (1995)).  The Board finds that due to the long 
history of urinary tract infections, the side effects arising 
from the use of various medications, and the need to maintain 
vigilance for signs of further problems, some degree of 
emphasized or concentrated effort is demonstrated here.  
Whether this is a need for exceptionally great concentration 
is not known, but resolving any further doubt on this point 
in favor of the veteran, the Board finds that a need for 
"intensive" management is shown in this case.  Secondly, the 
need for intensive management is shown to be continuous 
rather than intermittent because no breaks in the need for 
care have been shown (resolving any further doubt on this 
point in favor of the veteran).  The Board finds therefore 
that with the application of the benefit of the doubt 
doctrine, the medical evidence demonstrates a need for 
"continuous intensive management" of the disability.  
Therefore, a 30 percent evaluation is warranted under 
38 C.F.R. § 4.115a.

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's prostatitis disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
service-connected disability is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to a 30 percent rating for prostatitis effective 
from February 17, 1994, is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 Department of Veterans Affairs

